Name: Commission Regulation (EEC) No 614/92 of 10 March 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 67/712. 3. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 614/92 of 10 March 1992 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . Official Journal of the European Communities 12. 3 . 92No L 67/8 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 110 J  ¢ 90 g| New potatoes 40,77 1714 323,12 83,37 283,26 9610 31,21 62497 93,80 29,07 120 0702 00 9o| Tomatoes 84'58 3 556 670'23 172'93 587'55 19934 64'75 129 633 194,56 60,31 1.30 0703 10 19 Onions (other than seed) 20,69 870 163,98 42,31 143,75 4 877 15,84 31717 47,60 14,75 1.40 0703 20 00 Garlic 225,77 9492 1789,04 461,61 1568,33 53210 172,84 346027 519,34 160,99 1.50 ex 0703 90 00 Leeks 30,35 1276 240,49 61,99 211,30 7174 23,24 46691 69,78 21,59 1.60 ex 0704 10 101 Cauliflowers 33,99 1429 269,36 69,50 236,13 8011 26,02 52099 78,19 24,23 ex 0704 10 90 J 1.70 0704 20 00 Brussels sprouts 53,72 2 267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 91,97 3866 728,80 188,05 638,89 21676 70,41 140961 211,56 65,58 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 67,66 2844 536,16 138,34 470,02 15946 51,80 103702 155,64 48,24 U10 0705 11 9ol Cabba8e lettuce (head lettuce) 117,21 4928 928,81 239,65 814,23 27625 89,73 179647 269,62 83,58 1.120 ex 0705 29 00 Endives 70,81 2979 561,72 144,91 492,77 16708 54,26 108683 163,01 50,25 1.130 ex 0706 10 00 Carrots 39,03 1 642 309,64 79,88 271,63 9 210 29,91 59910 89,86 27,70 1.140 ex 0706 90 90 Radishes 76,39 3212 605,38 156,20 530,70 18005 58,48 117090 175,74 54,47 1 150 0707 00 lJl Cucumbers 79&gt;23 3331 627&gt;83 161 «" 550,38 18673 60,65 121433 182,25 56,49 1 160 0708 10 9o( Peas (Pisum sativum) 290,95 12233 2305,56 594,89 2021,13 68573 222,75 445930 669,29 207,47 1.170 Beans : 1 1701 0708 20 9o) fpCp.) S (VignU SRP'' Phaseolus 259,78 10922 2058,60 531,17 1804,64 61228 198,89 398164 597,59 185,25 1 1702 0708 20 9o| n?var CÃ ompnssus^Savi) 1Ã  ' 303,78 12772 2407'21 621,12 2110,24 71596 232,57 465591 698,79 216,62 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 110,36 4 640 874,53 225,65 766,64 26010 84,49 169147 253,87 78,69 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 365,76 15378 2 898,35 747,84 2 540,79 86204 280,02 560584 841,37 260,82 1.200.2 ex 0709 20 00  other 208,70 8 782 1 655,44 427,06 1 452,23 49241 159,93 320296 480,43 148,10 1.210 0709 30 00 Aubergines (egg-plants) 97,90 4116 775,83 200,18 680,12 23075 74,95 150057 225,21 69,81 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 64,44 2709 510,69 131,77 447,69 15189 49,34 98776 148,25 45,95lens var. dulce) 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 79,27 3333 628,20 162,09 550,70 18684 60,69 121504 182,36 56,53 1.250 0709 90 50 Fennel 71,25 2 996 564,66 145,69 495,00 16794 54,55 109213 163,91 50,81 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 49,28 2 072 390,55 100,77 342,37 11615 37,73 75538 113,37 35,14 fresh 2.30 ex 0804 30 00 Pineapples, fresh 42,56 1789 337,25 87,02 295,64 10030 32,58 65229 97,90 30,34 240 ex 0804 40 90 1 Avocados&gt; fresh 121 '25 5098 960'87 247,93 842,33 28578 92,83 185847 278,93 86,46 12. 3. 92 Official Journal of the European Communities No L 67/9 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ &gt;.50 ex 0804 50 00 Guavas and mangoes, fresh 135,99 5717 1077,63 278,05 944,69 32051 104,11 208430 312,83 96,97 &gt;.60 Sweet oranges, fresh : L60.1 0805 10 111 0805 10 21  Sanguines and semi-san- 45 91 193() 363g6 93gg 31g^7 10822 35,15 70376 105,62 32,74 0805 10 31 guines 0805 10 41 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 08J5 10 H lates' Salustianas, Vernas, 34^4 j 469 276,90 71,44 242,74 8 235 26,75 53558 80,38 24,910805 10 35 Valencia lates, Maltese, 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 Son c 12 II  Others 23,74 998 188,15 48,54 164,94 5596 18,17 36391 54,61 16,93 0805 10 j7 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 119,35 5 018 945,77 244,03 829,09 28129 91,37 182926 274,55 85,10 2.70.2 ex 0805 20 30  Monreales and Satsumas 70,74 2 974 560,62 144,65 491,45 16674 54,16 108432 162,74 50,44 2.70.3 ex 0805 20 50  Mandarins and wilkings 60,07 2525 476,03 122,82 417,30 14158 45,99 92072 138,19 42,83 2 70 4 ex 0805 20 90 1  Tangerines and others 67,29 2829 533,23 137,58 467,45 15859 51,51 103135 154,79 47,98 ' L 2.80 ex 0805 3010 Lemons (Citrus limon, Citrus 39,04 1641 309,42 79,83 271,25 9203 29,89 59846 89,82 27,84 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 134,61 5659 1 066,68 275,23 935,09 31725 103,05 206312 309,65 95,98 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 28,95 1 217 229,42 59,19 201,12 6 823 22,16 44374 66,60 20,64 2.90.2 ex 0805 40 00  pink 59,19 2488 469,04 121,02 411,18 13950 45,31 90720 136,16 42,20 2.100 0806 10 11 0806 10 15 Table grapes 120,44 5064 954,43 246,26 836,68 28387 92,21 184600 277,06 85,88 0806 10 19 2.110 0807 10 10 Water-melons 25,62 1 076 203,27 52,29 178,63 5 992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 59,02 2 481 467,74 120,69 410,04 13911 45,19 90468 135,78 42,09 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 151,39 6365 1 199,69 309,55 1051,68 35681 115,90 232037 348,26 107,95 2.130 0808 10 91 0808 10 93 Apples 76,51 3217 606,33 156,44 531,53 18033 58,58 117273 176,01 54,56 0808 10 99 2.140 Pears 2.140.1 0808 20 31 0808 20 35 /Pears ~ ^111 (Pyrus pyrifo 225,64 9 487 1 788,02 461,35 1 567,44 53180 172,75 345830 519,05 160,90 0808 20 39 LI 40.2 0808 20 31 0808 1A H 0808 20 35 Other 76'14 3201 603,41 155,69 528,97 17946 58,29 116708 175&gt;16 54'30 0808 20 391 ». 150 0809 10 00 Apricots 61,28 2577 485,48 125,15 426,56 14483 46,92 94255 140,88 43,60 " 16 ° 0809 20 9o| Cherries 150'60 6316 1 191,32 306,73 1046,98 35352 115,24 231706 345,46 108,06 ». 170 ex 0809 30 00 Peaches 126,49 5318 1002,36 258,63 878,70 29812 96,84 193871 290,97 90,20 No L 67/ 10 Official Journal of the European Communities 12. 3 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 165,89 6975 1314,61 339,20 1 152,43 39099 127,01 254264 381,62 118,30 2,190 0809 40 19) Plums 116'68 4906 924,65 238'58 810,58 27501 89,33 178841 268'42 2-200 0810 10 90| Strawberries 300,68 12642 2382,67 614,79 2088,73 70866 230,20 460844 691,67 214,41 2.205 0810 20 10 Raspberries 862,08 36245 6831,24 1762,63 5988,49 203178 660,00 1321262 1983,06 614,73 2.210 0810 40 30 Fruit of the species Vaccinium 136,31 5755 1079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia cbinensis 66,11 2779 523,89 135,17 459,26 15582 50,61 101329 152,08 47,14 Planch.^ 2.230 ex 0810 90 80 Pomegranates 64,68 2721 513,07 132,36 450,09 15261 49,56 99270 148,90 45,90 2.240 ex 0810 90 80 Khakis (including Sharon 96,40 4053 763,95 197,11 669,70 22721 73,80 147759 221,76 68,74 fruit) 2.250 ex 0810 90 30 Lychees 171,74 7220 1360,90 351,14 1 193,01 40476 131,48 263218 395,06 122,46